                                                                                             INDEX NO. 703982/2019
         Case 1:19-cv-02665
FILED: QUEENS               Document
                 COUNTY CLERK        1-1 Filed 05/06/19
                                  03/07/2019    12:24 PMPage                       1 of 6 PageID #: 3
NYSCE DOC. NO. 1                                                                        RECEIVED NYSCEF: 03/07/2019




             INSTRUCTIONS: FILL IN THE NAMES IN THE BOX NUMBER BELOW, THE INDEX NUMBER AND THE
             DAmTHEINDEXNUMBERWASPURCHASED. COMPLETEALLBLANKS INACCORDANCEWITHTHE
             DIRECTIONS SET FORTH IN BOLD PRINT

             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF QUEENS
             -                       X


              4 GLY(4' (x)k,J+€*tf·
                           [YOUR NAME(S)1

                                        Plaintiff(s),
                                                                         7 0%(%2>
                                                                       Index No.           .-I




                                 -against-                             Date Index No.
                                                                       purchased
           Bo,· EJIN'.Se ruice. 32·8,9 ·
                     {NA*¢E OF PERSON{S) SUEDY                               SUMMONS

                                        Defendant(s)
                                                                  X

            To the Person(s) Named as Defendant(s) Above:
                     PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONEO to ansvmr the
            complaint oftheplaintlf«s) hereinand toserve a copyolyour answer on the plamtiff(s) atihe
            address indicated below withm 20 days after the service of this Summons (not counting the
            Iday of service itself),or wHhin 30 days after service Is complete if the Summons Is not
            delivered personally to you withm the Slate of New Yok

                  YOU ARE HEREBY NOTIFIED THAT should you fail to answer a Judgment will be
            entered against you by default for the relief demanded in the complaint
            1)ated:                    , 20-                       MA e, A. to,Lteel ·
                     [DATE OF SUMMONS] [YOURNAME(S)]

                                                                 A!-r 9 K ·35 · st a* n; . Uns
                                                                  @40,1.*: Quee*15.
                                                                 (3 14\- 965-97-59
                                                                  1YOURADDRESS(ES) and
                                                                  PHONE NUMBER{S)]


           Delendans Address  J.5. 60·Ut· 17.56· 56 ree/L. ')1,2.u-. rk..0.7. Ade. //
                        IADDRESS OF PIERSON(S) SUED)
           .v'24,;
                          Plamliff(s) designate(s) Queens County as lhe place oftnal. The basts ofthis
                         designation ts ICHECK ONE):

                                Plaintiff(s)' Residencem Queens County.
                                Defendant(s)' Residence In Queens County
                         EL Other - Dese*be: 25 - 60-24.t. /8 st . -)u.ur4< ..N..f. 100 11·
                   NOTE: THIS FORM OF SUMMONS MUST BE SERVED WITH A COMPLAINT




                                                        1 of 4
                                                                                                INDEX NO.       703982/2019
         Case 1:19-cv-02665
FILED: QUEENS               Document03/07/2019
                 COUNTY CLERK        1-1 Filed 05/06/19 Page
                                                 12:24 PM                             2 of 6 PageID #: 4
NYSQEE DOC. NO. 1                                                                          RECEIVED NYSCEF:        03/07/2019
   :




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
                                                                   X




                 M 0-via. (041€el.                                              7039- //9
                                         Plaintiff                          Index No                /20-

                           against
                                                                            COMPLAINT
              32.139. U. vuL e,u.

                                         Defendant.
                                                        --     X



          TO THE SUPREME COURT OF THE STATE OF NEW YORK

                 The complaint of the plaintiff,                                               , respectfully
          shows and alleges as follows.

                 The Plaintiff is Maria Whitley of 21-78 35th Strect, Apt 1H, Astoria, NY 1 1105.
                    -.




         Thc Defendant Local 3281 SEIU has it's New York office at 25 West 18th Street, NY, NY 10011.
         Thc Plaintiffbecame a member of the Local 3281 SEIU on or around October of 1984 and worked
         for 19 years, paying dues to the Defendant throughout all this time.
         On March 16,2004, while in the employ of the company One Source, and while a membcr
         of the Lcal 32BJ SEIU, the Plaintiff suffered an on the iob injury. Plaintiff fractured her collar bone
         and under medical orders was unable to continue her employ.--_
         Plaintiff reauested Worker's Compensation and contacted Local 3281 SEIU for her disability benefits.
         Local 328-J SEIU initially informed Plaintiff that they had no record of her on the iob iniury: that
         the employer had not informed them of such an injury.
         After evidcncing the injury, Plaintjffs request for disability benefits from Local 32BJ SEIU were
         denied and Plaintiff was told to ap.ply anew once the Worker's Compensation case and Social
         Security Disability application had been approved.
         The Plaintiff once again requested the disability bcnefits due her from the Defendant, Local 32BJ
         SEIU, after having received a favorable Worker's Compensation decision and the Social Security
         Administration having approved her disability application. Once again the Defendant denied




                                                         7-of 4
         Case 1:19-cv-02665
FILED: QUEENS               Document
                 COUNTY CLERK        1-1 Filed 05/06/19
                                  03/07/2019            Page
                                                12:24 PMI                             3 of 6 PageID #: 5
                                                                                                INDEX NO. 703982/2019


NYSEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 03/07/2019




          Plaintiffs claim without issuing a valid reason for the denial of benefits. Plajntiff an.nlied.to.the _
          D¢fcndant on numerous occasions and was been denied each and everv time.

          On June 1,2014 the Defendant paid Plaintiff a pension due to her retirem*nt age. evrnlhough-thL
          Pl¢tintiff was applying for a disability benefit. Defendant orocessed the Plaintiffs Pension as a
          normal pension, as if the Plaintiff had quit her employment.jnstead of considering the fact that the
          Plaintiff had to cease workinE due to a work place injurv.


          Therefore, the Plaintiffrespectfully asks the Court that the Defendant be ordered to provide the
          Plaintiff with the disability benefits that Plaintiff is due because of her -numerous years workinK
          as la member of the Local 32BJ SEIU, benefits for which the Plaintiffpaid for with her yearly dues
          of over 19 years. The Plaintiffalso asks the Court for any other relief that the Court deems fair
          and proper.




                                                          2




                                                        3 of 4
                                                                             INDEX NO. 703982/2019
FILED
             Case 1:19-cv-02665
         : QUEENS               Document
                     COUNTY CLERK        1-1 Filed 05/06/19
                                      03/0772019            Page
                                                    12:24 PMI      4 of 6 PageID #: 6
NiSCES   DOC. NO. 1
                                                                       RECEIVED NYSCEF: 03/07/201




              1




             Dated: 03 07 40/9 ·
              1       ,




                                                 \- 06(41 j
                                                                U.)46:
                                                           Plaintiff




                                             3




                                           4 of 4
             Case 1:19-cv-02665 Document 1-1 Filed 05/06/19 Page 5 of 6 PageID #: 7


»SESE NYSCEF - Queens County Supreme Court
\\ f{LL):9 Confirmation Notice                                                                                       \«ihi%/
   lierL-

                This is an automated response for Supreme Court cases. The NYSCEF site has received your
                electronically filed documents for the following case.

                                                                         703982/2019


                                                   MARIA WHITLEY v. BUILDING SERVICE 32 BG


                                                           Assigned Judge: None Recorded

                 Documents Received on 03/07/2019 12:24 PM

                   DOC #            Document Type                                                              Motion #
                   1                SUMMONS + COMPLAINT

                                    Does not contain an SSN or CPI as defined in 202.5(e) 02 206.5(e)


                 Court User




                 E-mail Notifications

                       An e-mail notification regarding this filing has been sent to the following address(es) on
                   03/07/2019 12:24 PM:




                       NOTE: If submitting a working copy of this filing to the court, you must include
                       as a notification page firmly affixed thereto a copy of this Confirmation Notice.

Audrey I. Pheffa, Queens County Clerk and Clerk of the Supreme Court - apheffer@nycourts.gov
Phone: 718-298-0173, 718-298-0601     Website: https://www.nycourts.gov/COURTS/1 1 jd/queensclerk

NYSCEF Resource Center - EFile@nycourts.gov
Phone: (646) 386-3033           Fax: (212) 401-9146          Website: www.nycourts.gov/efile

                                                             Page 1 of 1
                  Case 1:19-cv-02665 Document 1-1 Filed 05/06/19 Page 6 of 6 PageID #: 8




... 1



fl@rt« 113 Ijd·19 ,                                      *ear¥ORM



1\.15 394 slre 40. ilf                                  ' .3,0 -C TrT, *-».                                                       u PENEA# E PAID
                                                                                                                                  JACKSON HEIGHTS, NY
                                                                                                                                  11372
                                                                                                                                  APR 24 19


   5*f M 1 1 loy                                                  UN,rEDST£,TES
                                                                 POSYZL SERVCE I




                                                                         1000
                                                                                                                                  AMOUNT


                                                                                                                                       $7.00
                                                                                                       10011                       R23035101624-04




                                                     Ba:G/)4- Serwre 32 8 J--
                                                     29 luO 16 st dfej
                                                     Mel.0 *·nc, 101 100 l I
        7017- 3040 0000 6980 1059
                                    i 001 1-4675:C             P j : b # i j 1 1 j i i j ih i l 'll :jjj ; 41 ' ; i 1 ' 1 11 1, 1 il j f l ij 1 1,1 ' U : ' 11 ji N
